—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Pesce, J.), rendered October 18, 1993, convicting him of criminal sale of a controlled substance in the second degree, upon his plea of guilty, and imposing sentence. .
Ordered that the judgment is affirmed.
Appellate review of the issue raised by the defendant was effectively waived by him as part of his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1; see also, People v Burk, 181 AD2d 74). Bracken, J. P., O’Brien, Ritter, Friedmann and Goldstein, JJ., concur.